Citation Nr: 1543198	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  11-26 356	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the May 1970 rating decision that assigned a noncompensable rating for a shell fragment wound (SFW) of the left shoulder with retained metal fragment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Marine Corps from January 1964 to January 1970, including service in Vietnam; he was awarded the Combat Action Ribbon (CAR) and the Purple Heart Medal (PHM).  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appellant testified at a Travel Board Hearing held at the San Antonio, Texas satellite office of the Houston RO before the undersigned Veterans Law Judge in July 2015.  The transcript of that hearing is included in the evidence of record. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

In an unappealed rating decision that was issued in May 1970, the RO assigned a single noncompensable rating for the residuals of a shell fragment wound (SFW) of the left shoulder; the rating decision was supported by the evidence of record at that time and the rating was consistent with the laws and regulations then in effect. 


CONCLUSION OF LAW

The May 1970 rating decision that assigned a single noncompensable disability rating for the appellant's service-connected left shoulder shell fragment wound (SFW) residuals was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, VCAA notice is not required because the issue being adjudicated herein is a claim for revision of a prior final RO decision on the basis of clear and unmistakable error (CUE).  See Parker v. Principi, 15 Vet. App. 407 (2002).  Therefore, additional discussion of those procedures is unnecessary.

II.  The Merits of the Claim

A claimant whose VA claim has been adjudicated by the RO has one year after the issuance of written notification in which to initiate an appeal to the Board by filing a notice of disagreement.  If no appeal is filed, the decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  Such a final decision, however, may be reversed where evidence establishes that it was a product of clear and unmistakable error.  38 C.F.R. § 3.105(a). 

A final and binding RO decision will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where the evidence establishes such an error, the prior decision will be reversed and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).

In this case, a May 1970 rating decision granted service connection for the residuals of a left shoulder shell fragment wound (SFW).  While the evidence of record does not include a copy of a notice letter, a "Disability Award" form (VA Form 21-6798) dated in May 1970 is included in the claims file.  This document indicates that a "Control Document and Award Letter" (VA Form 20-822) and an attached "Original Disability Compensation" form (VA Form 21-6782) had been processed, that copies of the award letter and rating had been sent to another part of VA, and that one of the decisions addressed in these documents was the grant of service connection for a SFW of the left shoulder rated zero percent disabling.  These documents serve as indicia of mailing and notification of the May 1970 rating decision as well as the Veteran's appellate rights.  The appellant's address that is included on the VA Form 21-6798 is the same address that was included on various other documents in the claims file that are dated in 1970 (including a March 1970 letter to VA from the appellant and a VA Form 21-4138 that was signed by the Veteran in July 1970.)  In addition, the appellant testified at his July 2015 Travel Board hearing that he was aware that he was receiving VA disability compensation benefits in the early 1970s.  

Hence, there is no "clear evidence" that either VA's mailing practices were not regular or that its regular mailing practices were not followed (especially in light of the existence of the May 1970 VA Form 21-6798).  Therefore, it is presumed that the appellant was notified of the May 1970 rating decision.  As he did not appeal the assignment of a noncompensable rating for the service-connected left shoulder SFW residuals and, as no new and material evidence was received within one year of the decision, the May 1970 rating decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103. 

As previously noted, a final and binding RO decision will be accepted as correct in the absence of CUE.  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, CUE exists when either the correct facts, as they were known at the time, were not before the decision-makers, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); Sorakubo v. Principi, 16 Vet. App. 120 (2002).  A determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc). 

A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Nor do broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non- specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Additionally, the mere misinterpretation of facts does not constitute clear and unmistakable error.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  What matters is whether, had the error not been made, the outcome would have manifestly been changed.  See Crippen v. Brown, 9 Vet. App. 412, 421 (1996).

A breach of a duty to assist cannot constitute clear and unmistakable error.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  In addition, the Federal Circuit also noted that a clear and unmistakable error claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and that an incomplete record, factually correct in all other respects, is not clear and unmistakable error.  Id. at 1346 (citing Caffrey v. Brown, 6 Vet. App. 377 (1994)).

The appellant has brought a claim of CUE in connection with a rating decision issued in May 1970, that assigned an initial noncompensable evaluation for the service-connected left shoulder SFW residuals.  The laws and regulations regarding disability ratings in effect in May 1970 addressed muscle injuries.  Under Diagnostic Codes 5301 to 5306, a disability to Muscle Groups I to VI affecting the nondominant shoulder were rated at varying levels of severity from slight to moderate to moderately severe to severe.  Where the muscle injury was slight, a noncompensable evaluation was warranted.  Where the evidence demonstrated moderate muscle injury, a 10 or 20 percent rating applied depending on the diagnostic code used.  If a moderately severe muscle injury was shown, then a 20 percent evaluation was assigned.  Finally, where the evidence indicated a severe muscle injury, a 20 or 30 percent rating was warranted depending on the diagnostic code used. 

In this case, the question centers on whether the evidence showed impairment of the left (non-dominant) shoulder at the slight disability level (noncompensable) or at the moderate disability level.  A further description of what the levels of severity signify was set forth in 38 C.F.R. § 4.56. 

Prior to July 3, 1997, 38 C.F.R. § 4.56(a) defined slight disability of muscles as involving a simple wound of a muscle without debridement, infection, or effects of laceration.  Such disability was characterized as one in which service department records indicated the wound was of slight severity or relatively brief treatment and return to duty, healing with good functional results and no consistent complaint of any of the cardinal symptoms of muscle injury or painful residuals.  Objective findings would include a minimum scar, slight, if any, evidence of fascial defect or atrophy or impaired tonus, and no significant impairment of function or retained metallic fragments. 

In contrast, under 38 C.F.R. § 4.56(b), a moderate disability of muscles was characterized by through and through or deep penetrating wound of relatively short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  There should be a service department record or other sufficient evidence of hospitalization in service for treatment of wound.  There should be record in the file of consistent complaint on record from first examination forward, of one or more of the cardinal symptoms of muscle wounds particularly fatigue and fatigue-pain after moderate use, affecting the particular functions controlled by injured muscles.  Such moderate wounds were characterized by objective findings would include entrance and (if present) exit scars that were linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue.  There had to have been signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite loss of power or fatigue in comparative tests. 

The principle signs and symptoms of muscle injury listed in the rating criteria prior to July 3, 1997, were weakness, undue fatigue-pain, and uncertainty or incoordination of movement.  38 C.F.R. § 4.50 (1969).

With respect to the scars related to the left shoulder SFW residuals, as of 1964, the applicable rating criteria provided that scars which were superficial, but tender and painful on objective demonstration were to be rated as 10 percent disabling under Diagnostic Code 7804, and other scars were to be rated based on limitation of function of the part affected under Diagnostic Code 7805.  38 C.F.R. § 4.118 (1969).

Review of the appellant's service medical treatment records reflects that he sustained a fragment wound of the left shoulder from an enemy explosive device in Vietnam in July 1968.  He was treated in the field and then he was medically evacuated.  An AF Form 565-4, dated in July 1968, states that the appellant had a shrapnel wound of the left shoulder, with retained fragment and no artery or nerve invo1vment.  He was described as having undergone debridement and suturing.  A DA Form 8-275-2, dated August 1, 1968, indicates that the appellant had been hospitalized for 17 days.  An August 1968 treatment note states that the left shoulder wound was well healed with no problems and that the appellant was sent back to duty.  

The appellant filed a claim of service connection for the left shoulder wound in January 1970, a few days after his service separation.  The appellant subsequently underwent a VA medical examination in April 1970.  The examiner recorded in the associated report, on Item #28, that the appellant was right-handed.  During the review of medical history, the appellant stated that his left shoulder was injured while he was in the service.  The examiner noted that this injury was repaired very adequately, that the injury had healed well and the patient had had no trouble since that time.  On physical examination, a scar was observed on the appellant's left shoulder; the scar was described as being two centimeters (cm) in length and well healed.  The examiner stated that there was no loss of motion noted in the shoulder joint and that no complaints about the shoulder were given by the appellant.  Radiographic examination of the appellant's left shoulder revealed a small metallic foreign body (MFB) that was three millimeters (mm) by three mm in size.  The MFB was located in, or superimposed on, the head of the humerus.  No complication from injury was evident.  The shoulder and acromioclavicular joints appeared normal.  The examiner rendered a diagnosis of shell fragment wound, left shoulder, no loss of motion, asymptomatic.

In the rating decision issued in May 1970, the RO granted service connection for residuals of a SFW of the left shoulder and assigned a zero percent or noncompensable disability rating under Diagnostic Code 7805 (scars).  In the rating decision, the RO referred to the service medical treatment records that showed debridement of the wound in service and that the SFW was well healed at discharge from service.  The RO also referred to the findings of the April 1970 VA medical examination. 

In October 2008, the appellant submitted a claim of CUE in the May 1970 rating decision.  He argued that the evaluation of the residuals of the left shoulder SFW under Diagnostic Code 7805 failed to comply with the provisions of 38 C.F.R. § 4.56 in that the provisions of section (d)(iii) of that section defined the criteria for a wound with retained foreign bodies.  He further argued that, because the service medical records and the April 1970 VA medical examination documented the retained foreign body in the left shoulder (Muscle Group II), it is/was incumbent upon the rating agency to assign a moderate disability evaluation under Diagnostic Code 5302 (MG II).  

In July 2015, the appellant testified at his Travel Board hearing that he had taken much pain medication over the years due to his left shoulder SFW residuals.  He stated that he experienced pain, bursitis and swelling in the left shoulder, as well as limitation of activities due to the left shoulder disability.  He argued that the retained foreign body in his left shoulder would have been the basis for a compensable rating.  It is this failure to compensably rate his claim in 1970 that the appellant asserts constitutes CUE.

However, in comparing the facts in evidence at the time of the May 1970 rating decision with the rating criteria in effect at the time, the Board does not find CUE in the rating decision.  Despite having a retained metal fragment in the left shoulder, the appellant did not demonstrate a compensable disability at the time of the VA medical examination in April 1970, and he stated that he had no trouble with his left shoulder.  A disability rating is based on the overall effect of the injury on a veteran's ability to function and perform employment duties in a civilian setting.  38 U.S.C.A. § 1155.  

Similarly, the application of 38 C.F.R. § 4.56 requires that the adjudicator consider all the factors set forth in the regulation and make a determination based on the facts of the particular case.  No single factor is sufficient to demonstrate clear and unmistakable error in the application of 38 C.F.R. § 4.56, rather the test is the totality-of-the-circumstances.  Robertson v. Brown, 5 Vet. App. 70 (1993); Tropf v. Nicholson, 20 Vet. App. 317 (2006) (reaffirming that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and no single factor is controlling).

Here, the evidence of record demonstrates that the appellant's left shoulder disability picture in May 1970 was one consistent with the assigned noncompensable disability rating - that is, a slight injury of the muscle group resulting in non-adherent, non-disfiguring scars, and no functional impairment.  The history of the injury showed a simple wound, albeit one requiring debridement and a short period of hospitalization, but with relatively brief treatment and return to duty, healing with good functional results, no consistent complaints of cardinal symptoms of a muscle injury, minimal scarring, no evidence of fascial defect, atrophy, or impaired tonus and no significant impairment of function. 

Although the wound in the appellant's left shoulder was a penetrating wound, there were no objective findings which would demonstrate a moderate muscle disability in 1970.  The appellant's left shoulder was described by the April 1970 VA examiner as asymptomatic and there were no complaints by the appellant of any symptoms showing functional limitation of the left shoulder, including any nerve injury or tender or painful scar, in the report of the VA examination conducted in April 1970.  As such, the disability did not present a picture on which reasonable minds could not differ as to the degree of functional impairment. 

The appellant argues that he has a retained fragment in the left shoulder and that, based on that retained fragment, a higher disability rating should have been assigned in May 1970.  However, in Robertson and in Tropf, the United States Court of Appeals for Veterans Claims (Court) held that no single factor listed in the rating criteria is per se controlling as to the disability rating assigned.  Rather, the adjudicator is required to consider all of the factors.  Therefore, the mere fact that the appellant has a retained fragment, even when considered along with the fact that debridement of the original wound was required, does not equate to moderate disability where no functional impairment or muscle defect was shown. 

The Board notes that the appellant underwent a VA scar and muscle examination in June 2012.  An oval-shaped scar was observed on back of the appellant's left shoulder.  The appellant reported that he experienced pain there and described that pain as aching and sometimes sharp in nature.  On physical examination, the examiner observed a superficial non-linear scar that was three centimeters (cm) by two cm in size.  The approximate total area of the scar was six square cm.  The scar was not unstable.  No limitation of function due to the scar was observed by the examiner.  The examiner stated that the appellant did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with the left shoulder scar.  The examiner stated that the appellant had incurred a penetrating muscle injury in service from a SFW on the left (non-dominant side) to Muscle Group IV (shoulder girdle muscles: supraspinatus, infraspinatus and teres minor, subscapularis, coracobrachialis with the function of stabilization of shoulder and abduction and rotation of arm).  The examiner stated that the appellant did not have any history of an extensive muscle hernia of any muscle.  The examiner further stated that the appellant's scars indicated a short track of the missile through his muscle tissue, that the appellant did not have any known fascial defects or evidence of fascial defects associated with his muscle injury, that the muscle injury did not affect muscle substance or function and that the appellant did not have any cardinal signs and/or symptoms attributable to any muscle injuries.  Muscle strength testing was 5/5 and there was no muscle atrophy.  The appellant did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms relating to his left shoulder.  There was radiographic evidence of a metallic density seen near the superolateral aspect of the humeral head located at Muscle Group IV.  No acute fracture, malalignment or lytic destructive lesion was shown; the radiographic series of the left shoulder was otherwise unremarkable.  

Based on the appellant's report of the left shoulder scar being painful, the RO assigned a 10 percent evaluation in a rating decision issued in September 2012.  The rating was assigned under the provisions of Diagnostic Code 7804, scars, unstable or painful.  

This recent medical evidence serves to support the Board's conclusion that the disability picture associated with the appellant's left shoulder in May 1970 was less severe than that which led to the increased (compensable) disability rating assigned as of April 2012.  With respect to the initial noncompensable disability rating assigned to the appellant's left shoulder scar, the rating was consistent with evidence of record in 1970, which showed the scar to be nontender and nonadherent with no functional impairment of the left shoulder.  In addition, this wound involved no more than slight damage to the Muscle Group IV on the left, which makes a noncompensable rating appropriate.  The mere fact that the appellant has a retained fragment, even when considered along with the fact that debridement of the original wound was required, does not equate to moderate disability where no functional impairment or muscle defect was shown.  

In essence, the appellant argues that because the description for slight muscle disability indicates that there are no retained metallic fragments, his disability manifested by a retained metallic fragment should be rated as a moderate muscle injury.  He does not allege that the evidence of record at the time of the May 1970 decision otherwise reflects symptoms of moderate muscle disability.

The record does reflect that the appellant's left shoulder SFW required debridement and involved a retained metallic fragment.  These were "factors" supporting the consideration of a compensable rating under the criteria at the time.  However, the appellant also had "factors" supporting a noncompensable rating, such as medical findings of a well healed scar without any findings relating to motor, artery, nerve or bone involvement.  The evidence of record in May 1970 did not reveal any complaints or findings of any muscle disability in that there was no lay or medical evidence of record in May 1970 that the appellant experienced any of the cardinal signs and symptoms of muscle disability such as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. 

As previously noted, the Court has held that the criteria for evaluating muscle injuries under 38 C.F.R. § 4.56 involves a "totality-of-the-circumstances test" with no single fact controlling the outcome of determination.  Tropf v. Nicholson, 20 Vet. App. 317, 324-25 (2006).  In Robertson v. Brown, 5 Vet. App. 70 (1993), the Court held that a history of debridement did not mandate a specific rating under 38 C.F.R. § 4.56 absent evidence of symptomatic disability.  Similarly, in Tropf, the Court held that the presence of retained metal fragments in muscle that was essentially asymptomatic did not entitle a claimant to a compensable rating under 38 C.F.R. § 4.56 as a matter of law.  Tropf, 20 Vet. App. at 324-25. 

As reflected above, in May 1970, the RO considered multiple factors in determining whether the appellant was entitled to a compensable rating for the residuals of his service-connected left shoulder SFW.  In reviewing the evidence, the Board finds that there is no error of law or fact such that it can be said that reasonable minds could only conclude that a compensable rating must have been assigned for the left shoulder disability.  See Crippen v. Brown, 9 Vet. App. 412, 418 (1996) (CUE is present only where there is an error that is "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed.).

Under 38 C.F.R. § 4.7 (1969), "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  In this case, the disability picture as presented by the evidence of record at the time of the 1970 rating decision did not reflect any findings which approximated moderate muscle injury as described such as cardinal symptoms of muscle wounds such as fatigue and fatigue-pain after moderate use, moderate loss of deep fascia or muscle substance, or definite weakness.  Thus, the mere presence of a retained foreign body, in and of itself, does not undebatably establish that the appellant's left shoulder disability more nearly approximated moderate muscle disability in the absence of any other complaints or symptoms.  See generally Tropf v. Nicholson, 20 Vet. App. 317, 325 (2006) (noting that, in applying 38 C.F.R. § 4.56, "no single factor is per se controlling.").  Again, the appellant essentially challenges the weight the RO assigned to the evidence of record at the time in finding that the evidence did not more nearly approximate a moderate muscle disability rather than a slight one.

In other words, neither the appellant nor his representative can point to any undisputed fact, or facts, which would mandate that a specific rating for any MG potentially affected.  Rather, the appellant and his representative are attempting to weigh and evaluate the facts of this case in reaching their conclusion that the appellant should have been awarded a compensable rating for a left shoulder muscle injury.  Such allegations do not give rise to a valid claim of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Therefore, the Board finds no CUE with respect to rating the left shoulder SFW residuals.

Similarly, the Board does not find that the RO committed CUE by not assigning a compensable rating for the left shoulder SFW scar.  On review of the evidence of record before the RO in May 1970, the Board finds no lay or medical evidence suggesting that the appellant's left shoulder SFW scar was symptomatic at any time between his discharge from service and May 1970.  Quite simply, the appellant never voiced complaint of a symptomatic scar after his discharge from service, including during the April 1970 VA medical examination, and the current compensable evaluation assigned in 2012 was based on evidence not of record before the RO in 1970.  Moreover, the appellant has argued for a compensable rating for the left shoulder SFW as a muscle injury instead of a rating under Diagnostic Code 7805 for scars.  However, as the evidence does not undebatably establish that a compensable rating under moderate muscle disability would have been warranted, any error, if extant, in assigning a single rating under Diagnostic Code 7805 for scars rather than a separate noncompensable rating under appropriate muscle diagnostic codes would still result in the denial of compensation.  Thus, the outcome would not have been manifestly different.  See Damrel v. Brown, 6 Vet. App. 242 (1994).

Thus, the Board cannot find any error of law or fact so that it can be said that reasonable minds could only conclude that a compensable rating must have been assigned for the service-connected left shoulder SFW residuals in May 1970.  Therefore, the Board finds that the RO's May 1970 rating decision, which awarded a noncompensable rating for the residuals of the SFW of the left shoulder, was correct based upon the evidence and law which existed at that time and did not involve undebatable error which would have manifestly changed the outcome of the decision.  The claim for CUE, therefore, is denied.


ORDER

The claim to establish clear and unmistakable error in the May 1970 rating decision that assigned an initial noncompensable rating for the service-connected left shoulder shell fragment wound residuals is denied. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


